Fourth Court of Appeals
                                San Antonio, Texas
                                       May 3, 2022

                                   No. 04-20-00228-CR

                                 Jorge RODRIGUEZ, Jr.,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2019CRB000030D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice
             Lori I. Valenzuela, Justice

       The en banc court has considered Appellee’s motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.5.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court